DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12 May 2014. It is noted, however, that applicant has not filed a certified copy of the 10-2014-0056613 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cleaner connector protruded from the first body (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no written disclosure or support in the drawings for the new first body, as set forth in amended claim 1.  The specification merely discloses that the cleaner connector protrudes from the body and the drawings fail to clearly show the cleaner connector on the first body, as opposed to the second body.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations of claim 18 have been incorporated into the amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO 0036969) in view of Jang et al. (2015/0208891), Conrad (2014/0237768), Abramson (8,311,674) and Zemlock et al. (6,627,345).
Regarding claim 1 (currently amended), Burlington discloses a vacuum cleaner (100) comprising a cleaner body comprising a first cleaner body (optionally considered to be 152) and a second cleaner body (142) coupled to a lower portion of the first cleaner body;
	a plurality of wheels (104/106) coupled to the cleaner body;
a suction motor (fan motor 220) for generating suction, the suction motor disposed on the second cleaner body (Fig. 7); 
a suction part (fan 200) communicating with the cleaner body to suction air and dust particles; 	a battery assembly disposed on the second cleaner body and partially covered by the first cleaner body to supply power to the suction motor (Fig. 7), 
(page 12, lines 29-31 and page 13, lines 1-3; considered recharger 200) disposed on the second cleaner body; 
wherein the battery assembly comprises a battery cover (battery pack 10) that forms an outer appearance (Fig. 3 illustrates the appearance and location of the battery assembly on the vacuum cleaning appliance) of the battery assembly and includes a first battery cover (14a) and a second battery cover (14b) removably coupled to the first battery cover, a first end of the first battery cover being in contact with the second battery cover; a plurality of battery cells (plurality of cells 18) received in a space (16) defined by the battery cover;
a support device (20, 22a, 22b) to support the plurality of battery cells and arrange the plurality of battery cells to be spaced apart from each other;  
wherein the support device comprises a first support (spacer wall 20 of second cover 14b) to support a first side (side of second cover 14b) of the plurality of battery cells, the first support being in contact with a first end of the plurality of battery cells in an extending direction of each of the plurality of battery cells (page 4, lines 9-14; wherein the disclosed spacer walls follow the contours of the side walls of the cells 18), the first support coupled to the first side of the plurality of the battery cells in a state in which the first battery cover is removed (while second cover remains coupled to battery cells); and a second support (spacer wall 20 of first cover 14a) to support a second side (side of first cover 14a) of the plurality of battery cells, the second support being in contact with a second end of the plurality of battery cells in an extending direction of each of the plurality of battery cells (page 4, lines 9-14; wherein the disclosed spacer walls follow the contours of the side walls of the cells 18), the second support coupled to the second side of the plurality of battery cells in a state in which the second battery cover is removed (while first cover remains coupled to battery cells),
wherein the first and second supports are spaced apart (Fig. 2a, 2b) from each other in an extending direction of each of the plurality of battery cells in the state where the first and second 
However, Burlington fails to disclose a suction hose, handle, extension tube and suction part connected to the extension tube, that the battery assembly is fully covered by the first body portion, that the battery charger is configured to convert power to DC power to charge the battery, a cleaner connector, that the support device is separate from the battery cover or that a length of the central uncovered portion of each battery is greater than the sum of end portions covered by the opposed first and second supports of the support device.  
Regarding the suction hose, handle, extension tube and suction part connected to the extension tube, Jang discloses a similar robotic vacuum cleaner, and teaches that the cleaner is preferably provided with an adapter (25; Fig. 6) to allow a user to optionally connect a hose (4), extension tube (not numbered but clearly shown) and suction part (5) connected to the extension tube to allow the user to optionally operate the cleaner in a manual cleaning mode as needed, providing additional cleaning functions beyond the previously programmed functions of the robotic cleaner.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a similar adapter and connection to the cleaner of Burlington to provide the additional optional manual cleaning function as taught by Jang, as well as a suction hose connected to the body (via the adapter), an extension tube connected to the suction hose and suction part connected to the hose.  Additionally, although Jang fails to disclose a handle, Conrad teaches another common configuration for a manually operated wand connected via a flexible hose to a cleaner, and discloses a handle (17)
Regarding the battery assembly being fully covered, Abramson discloses a similar robotic vacuum cleaner, also having removable batteries as part of a battery assembly, and Abramson teaches that the cleaner includes a removable cover portions (106) on the body, which covers the battery assembly when mounted to the body, wherein such covers are known in the art to provide a more aesthetic appearance to the robot as well as protecting the batteries and other components from damage that may occur during collision with objects during cleaning and/or transportation or movement by a user.  Therefore, it would have been obvious to one of ordinary skill in the art to optionally provide a similar removable cover, which will be considered to be the second cleaner body, as taught by Abramson, to the robot cleaner of Burlington to provide a more aesthetic appearance and also protect the internal components, including the battery assembly, and therefore fully covering the battery assembly.  
Regarding the battery charger being configured to convert power to DC power to charge the battery, a cleaner connector, Conrad also discloses a battery charger provided in the body of the cleaner to receive external power to charge the battery, similar to Burlington, and teaches that the charger is further provided with a converter to convert the received AC power into DC power for charging the DC battery, which is very well known in the art for nearly any battery charging device to charge batteries from an external power supply from a home or other AC source. Therefore, it further would have been obvious to one of ordinary skill in the art to provide the charger of Burlington with similar converting functions to convert a typical AC power supply into a DC power for charging the battery.  
Regarding the cleaner connector and location thereof, Conrad further discloses several different locations for a cord to connect to the cleaner body (Figs. 1, 5, 21, 25, 26c, 26d and 32/33), thus teaching that several alternative locations are known in the art, with the configurations of Figs. 26c, 26d and 32/33 all being removably connected to the cleaner body (paragraph 220, 221 and 243-244), requiring some form of cleaner connector to connect the power cord thereto.  Therefore, it further would have 
Regarding the separate support device and spacing of the support portions, Zemlock discloses a preferred design for a battery pack configured for use with cordless power tools or housewares (Col. 1, lines 11-15), and teaches that a preferred structure includes an clamshell housing ( Col. 3, lines 53-55; known in the art to be defined by two separate and connectable halves), similar to the battery of Burlington, and having separate support devices on either longitudinal end of the batteries, forming the electrical connections between the batteries with a design that is easy to assemble (Col. 1, lines 23-26), wherein the separate support devices will allow for easier assembly of the individual supports and connecting members as well as simplifying insertion to or removal from the housing while maintaining all cells in the desired positions.  The separate support will also allow for assembly of battery packs into different sized and shaped covers that are designed for different types or brands of tools or housewares and will also be understood to one of ordinary skill in the art to be easier and/or cheaper to form separately from the cover than integrally.  Therefore, it further would have been obvious to replace the integrated support and electrical connections from the battery pack disclosed by Burlington, with the separate support devices and connections taught by Zemlock, to improve ease of assembly as taught by Zemlock, allow for use in different battery housings and reduce cost of the assembly.  Further, the 

Regarding claim 2 (original), Burlington and Zemlock both disclose that the plurality of battery cells are arranged in parallel by the support device and connected to each other in series (Fig. 2a).
Regarding claim 3 (original), Burlington and Zemlock both disclose that two adjacent battery cells of the plurality of battery cells, a direction of a first pole of one battery cell is opposite to that of a first pole of the other battery cell (page 4, lines 8-9).
Regarding claim 5 (currently amended), the first and second supports taught by Zemlock each comprise a support body (22T in Fig. 1, 22B in Fig. 2); and a cell cover (22B/22R in Fig. 1) extending from the support body toward the opposed support body to surround respective portions of the plurality of battery cells positioned between the support bodies.
Regarding claim 6 (currently amended), Burlington and Zemlock both further disclose a plurality of conductors (23 of Zemlock) for connecting a first pole of one battery cell to a second pole of another battery cell of the plurality of battery cells, wherein the plurality of conductors are disposed on each of the supports.
Regarding claim 7 (currently amended), Zemlock further discloses that the first and second support bodies define a plurality of holes (27) in which the plurality of conductors are disposed.
Regarding claims 8 (original), Burlington further discloses a battery management system (temperature sensor 42; page 5, lines 26-31-page 6, lines 1-4) to manage a voltage of the plurality of inside or on an inner portion of the battery cover in the same manner shown in the current application; see rejection under 112(b) above).
Regarding claim 9 and 22 (previously presented/new), Burlington further discloses that the battery management system (42) is received in the space defined by the battery cover (Fig. 2a; regarding claim 22, BMS is inside or on an inner portion of the battery cover in the same manner shown in the current application; see rejection under 112(b) above).
Regarding claim 10 (original), Burlington and Zemlock both further discloses that the battery assembly comprises a plurality of battery units (page 4, line 15 of Burlington discloses two groups of battery cells 18 and Zemlock clearly shows two groups in Fig. 2) each of which comprises the plurality of battery cells, and the plurality of battery units are supported by support devices, respectively.
Regarding claim 11 (Original), Burlington further discloses that the plurality of battery units are connected to each other in series (Fig. 2a) with Zemlock disclosing that a series connection is possible if desired (Col. 2, lines 60-64).
Regarding claim 12 (original), Burlington and Zemlock both further disclose that the plurality of battery cells are arranged in a zigzag configuration in the state where the plurality of battery cells are supported by the support devices (Fig. 2a).
Regarding claim 13 (previously presented), Burlington discloses the vacuum cleaner according to claim 1, further comprising a motor housing (considered the enclosure around motor 220 as shown in Fig. 7) to accommodate the suction motor; and a contact rib (182) disposed on the motor housing to contact an upper portion of the battery cover and press against the battery cover.
Regarding claim 14 (currently amended), Burlington discloses the vacuum cleaner of claim 1 further comprising a cover guide (see additional annotations of Fig. 3 below) disposed on the battery cover; and a body guide (see additional annotations of Fig. 3 below; see also page 10, lines 1-4 wherein body guide is considered molding 142) disposed on the cleaner body to contact the cover guide to prevent the cover guide from moving.

    PNG
    media_image1.png
    438
    876
    media_image1.png
    Greyscale

Regarding claim 15 (original), Burlington discloses the vacuum cleaner according to claim 14, wherein the cover guide is inserted into the body guide, or the body guide is inserted into the cover guide (Fig. 3).
Regarding claim 16 (original), Burlington discloses the vacuum cleaner according to claim 14, wherein at least one cover guide is disposed on the battery cover, a plurality of body guides are disposed on the cleaner body, and at least one cover guide is disposed between the plurality of body guides (Fig. 3).
Regarding claim 17 (original), Burlington discloses the vacuum cleaner according to claim 1, a plurality of wheels (104, 106) coupled to the cleaner body, wherein the suction motor is disposed between the plurality of wheels, the battery assembly is disposed between one wheel of the plurality of wheels and the suction motor (144, Fig. 4), and the plurality of battery cells are disposed such that a longitudinal direction (axis V of Fig. 5) 
Regarding claim 18 (original), as discussed supra, Burlington discloses a battery charger and Conrad teaches that a common battery charger will convert AC power into DC voltage for charging the battery. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO 0036969) in view of Abramson (8,311,674) and Zemlock et al. (6,627,345) as applied to claims 1 and 8 and further in view of Park et al. (2013/0252047).
The combination of Burlington, Abramson and Zemlock provides the vacuum cleaner and battery pack configuration as discussed supra, with Burlington teaching the BMS located inside the battery cover, but fails to specifically disclose how the BMS is connected to the battery cells.  Park discloses another similar battery pack comprising a plurality of cells, and teaches that a BMS is provided inside the battery cover (110), which is connected to the to the conductors (bus bars 140) by wires (142) to allow the BMS to detect voltage and automatically control voltage balancing of the cells.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar automatically voltage balancing control to the BMS system of Burlington, also positioned within the battery cover, and to connect the conductors to the BMS with wires, as taught by Park, to improve overall performance of the battery (by balancing voltage) and being well known in the art to connect electrical components using wires. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 June 2020, with respect to the rejection(s) of all claims under 35 U.S.C. 103 have been fully considered and are persuasive because the previously applied prior art does not disclose or make obvious the specifics of the newly added 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        8 July 2021